Citation Nr: 0944699	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1985 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Previously on appeal was the issue of service connection for 
left knee arthritis.  In October 2006 the RO granted the 
Veteran's claim for service connection for arthritis of the 
left knee, and determined the disability to be a component of 
the already service connected residuals of a left anterior 
cruciate ligament repair.  As this is a full grant of the 
benefit sought on appeal with respect to that issue, it is no 
longer on appeal.  Consequently, the only issue currently 
before the Board is the one listed on the cover page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  The Veteran currently has tinnitus which is related to 
his active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1116, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
service connection for tinnitus, the Board finds that failure 
to discuss VCAA compliance will result in harmless error to 
the Veteran .

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

To establish service connection for tinnitus, the Veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a layperson is competent to testify as to the 
presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

Factual Background and Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran served in the Army for more than 20 years, 
retiring in August 2005.  His military occupational specialty 
involved aviation logistics during his entire service career.  
He filed his claim for tinnitus in September 2005, and noted 
that beginning in 2002 he noticed a high pitched ringing 
noise in both of his ears.  The Veteran also noted that a 
private physician and a flight surgeon had mentioned that the 
Veteran's high blood pressure may be the cause of his 
tinnitus.  The claims file does not contain any private 
medical records.  The Veteran was granted service connection 
for hypertension in the February 2006 rating decision.  

The Veteran was afforded a VA audiology examination in 
October 2005 (two months after separation from service).  The 
examiner was not provided the claims file and the RO did not 
request that the examiner provide a nexus opinion.  The 
Veteran complained of periodic tinnitus over the past several 
years, and that he believed it was first diagnosed in 2001.  
The examiner also noted that the Veteran's hypertension was 
successfully treated but that the Veteran's tinnitus 
persisted.  The Veteran described bilateral tinnitus that 
occurred approximately every other day, and would last for 
about an hour.  The pitch and tone of the tinnitus were noted 
to always be the same, and the Veteran noted that he was 
sometimes able to tune out the sound.  The Veteran described 
working on the flight crew in service and being exposed to 
engine noise.  The Veteran also noted that he wore the 
required hearing protection, and that he did not have any 
civilian occupational noise exposure.  He related that bi-
annual hunting trips were the extent of his recreational 
noise exposure.  On examination the Veteran had normal 
hearing bilaterally.  The examiner diagnosed tinnitus.

A review of the Veteran's service treatment records did not 
reveal any complaints or diagnoses of tinnitus in service.  
Though none of the Veteran's service treatment records noted 
complaints of tinnitus, there were numerous audiological 
examinations because the Veteran was "routinely exposed to 
hazardous noise."  One examination from September 2001 noted 
that the Veteran had a positive standard threshold shift; 
however, again, the Veteran was not noted to have tinnitus.  
During a September 2002 patient visit record for what 
appeared to be a general examination, it was noted both that 
the Veteran needed an increase in his medication for 
hypertension, and that he needed a referral to audiology.  
There was no further comment on why the Veteran needed to be 
referred to audiology.  At the time of his April 2005 
retirement physical examination, there were no complaints or 
findings regarding tinnitus.   

In summary, the Veteran is presumed to have entered service 
without tinnitus, he served for 20 years with routine 
exposure to hazardous noise, he currently suffers from 
tinnitus, and the he claimed for disability regarding his 
tinnitus the month after he was released from active duty.  
Additionally, the Veteran has stated that he was told his 
tinnitus could be due to his hypertension (for which he is 
already service connected), a service medical record noted 
both that the Veteran needed an increase in hypertension 
medications and a referral to audiology, and the Veteran has 
noted that he has had consistent periodic tinnitus since 
roughly 2001.  Though the RO did not request an nexus opinion 
from the October 2005 VA examiner, the evidence in the claims 
file has shown that under either theory of etiology (noise 
exposure or hypertension) the Veteran could be granted 
service connection, and beyond etiology, due to the proximity 
in time between his retirement and his claim, the Veteran's 
subjective statements regarding continuity of symptomatology 
(38 C.F.R. § 3.303(b)) warrant a grant of service connection 
for tinnitus.  Thus, after resolving all doubt in the 
Veteran's favor, the Board finds that the preponderance of 
the evidence supports a grant of service connection for 
tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


